Citation Nr: 1539182	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran perfected an appeal of a May 2010 rating decision denying an increased evaluation for his service-connected recurrent dislocation of the right shoulder.  However, a March 2013 informal conference report reflects that the Veteran, through his representative, indicated that the appeal was satisfied by the grant of a higher rating for the recurrent dislocation and the grant of a separate rating for impairment of the humerus in March 2013 rating decisions.  Thus, this claim is no longer in appellate status. 

A claim of service connection for a back injury was raised by the Veteran in a May 2012 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran did not have symptoms or pathology of the right knee or left knee during active service or within one year of service separation, and his current bilateral knee degenerative joint disease does not result from disease or injury incurred in active service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral knee disabilities are not satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

An October 2012 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

A VA examination or opinion has not been provided.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  Under McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and 38 C.F.R. § 3.159(c)(4), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The evidence of record does not establish a relevant in-service disease, injury, or event or knee problems within one year of separation, and does not satisfy the "low threshold" of indicating that the Veteran's current bilateral knee disabilities may be related to service.  See id.  Specifically, as discussed in more detail below, the evidence shows that the Veteran's bilateral knee disorders did not manifest until decades after service separation, and there is no credible evidence that he had knee pain or problems prior to this time, including during service or within one year of separation.  Rather, affirmative evidence shows just the contrary, namely that his knee conditions did not manifest until around 1996 or later.  The Veteran has also not identified a relevant disease, injury, or event, since physical training alone does not entail injury or significant impact to the knees, as will be discussed below.  

There is no other indication that his bilateral knee disabilities may be related to service.  While competent evidence is not required for this purpose, there must still be some credible basis for an apparent possible link between his current bilateral knee pathology and his period of active service.  His general assertion in the March 2013 notice of disagreement (NOD) that he "believe[s]" his bilateral knee injuries occurred during physical training while on active service is not sufficient to indicate that they may be related to an in-service disease, injury, or event when the credible evidence shows that he did not injure his knees or experience knee pain during service or within one year of separation.  Compare Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a claimant's "conclusory generalized statement that his service illness caused his present medical problems" was not sufficient to entitle him to a VA examination), with McLendon, 20 Vet. App. at 83 (observing that "the development of arthritis in a person's knees and the fact that that person had been a paratrooper with numerous jumps 'indicates' that his disability 'may be associated' with his service").  As explained below, the Veteran's assertion in the March 2014 substantive appeal (VA Form 9) that he had knee pain during service is not credible and thus does not establish relevant in-service symptomatology or injury.  

Moreover, physical training in itself is not a relevant disease, injury, or event with respect to the Veteran's current bilateral knee disabilities absent credible evidence that his knees were significantly impacted in some way by such training.  By contrast, the example provided in McLendon of a paratrooper with numerous jumps entails repeated impacts to the knees on landing, and thus supports a relevant in-service event with respect to a claim for bilateral knee arthritis.  Physical training alone does not entail significant impacts to the knees, such as to satisfy either the in-service event requirement or, even if it did, to raise an indication that current pathology first manifesting decades later may be related to the in-service physical training.  Thus, the second and third McLendon elements are not satisfied, and therefore neither a VA examination nor opinion is warranted.  See McLendon, 20 Vet. App. at 83. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Analysis

The Veteran claims entitlement to service connection for bilateral knee disabilities.  Specifically, he contends that his bilateral knee disabilities were caused by injuries incurred in active service during or as a result of physical training, as stated in his March 2013 NOD and March 2014 substantive appeal.  For the following reasons, the Board finds that service connection is not established for a disability of either knee. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if it manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

In his March 2013 NOD (submitted via VA Form 9), the Veteran stated, "I believe the [bilateral] knee injuries occurred while on active duty as I was required to do physical training every day for the first six years of my service, then I had to do physical training every day to maintain while I served in the National Guard."  He stated that he underwent knee replacement in January 2013 and was scheduled for another knee replacement in six months.  In his March 2014 substantive appeal, he stated that although he marked "No" in the separation report of medical history regarding whether he had ever experienced a trick or locked knee, this did not equate to a denial of knee pain, which was not specifically asked in the questionnaire.  Moreover, he stated that he "served for 22 1/2 years" in the military and had constant knee pain, but felt he could not go to sick call "for fear of retaliation and threats from [his superiors]" respecting "malingering."  He stated that he just had to "tough it out and march on."  

The service treatment records (STRs) do not show treatment or complaints of knee pain or injury to the knee, but do show that the Veteran was seen for a rash, right shoulder pain and dislocation, ankle sprain, and epigastric pain.  The June 1967 separation examination report shows that his lower extremities were clinically evaluated as normal, and that he denied a history of a "trick" or locked knee or swollen or painful joints in the accompanying June 1967 report of medical history.  

A November 1999 VA treatment record constitutes the first documentation of knee pain.  This record shows that the Veteran reported pain over the right knee for the past two to three years.  It was noted that he had a few other medical conditions, but otherwise denied any other complaints.  Thereafter, there is no evidence of bilateral knee pain until a March 2010 VA treatment record.  VA treatment records dated in May 2010 and May 2012 show diagnoses of osteoarthritis and degenerative joint disease of the bilateral knees.  He underwent a total knee arthroplasty of the left knee in January 2013.  According to his March 2013 NOD, the Veteran was to undergo right knee replacement surgery in the near future.  

The Veteran's March 2014 statement that he experienced knee pain during service is not credible as it conflicts with the STRs, the November 1999 VA treatment record, and his March 2013 statement.  In his March 2013 statement, the Veteran merely stated that he "believe[d]" he injured his knees during physical training.  This statement suggests that he did not actually experience a knee injury but was merely hypothesizing that physical training would have caused injury to the knees.  It is not plausible that the Veteran would only state that he believed he injured his knees during physical training if he in fact experienced "constant" knee pain at the time.  It is also implausible that he would not relate experiencing knee pain during service in this statement if such was the case and when he had already articulated a specific argument in support of his claim.  It was not until his March 2014 substantive appeal that the Veteran asserted that he experienced "constant" knee pain during active service.  The fact that the Veteran did not mention constant knee pain during service in his March 2013 NOD, but only stated that he "believe[d]" that extensive physical training caused injury to the knee, but then later reported "constant" knee pain during service in his March 2014 substantive appeal, weighs against the credibility of this statement.  

The November 1999 VA treatment record further weighs against the credibility of this statement, as it shows that the Veteran's right knee pain had only been present for two or three years, which indicates that it had its onset around 1996.  An onset of right knee pain around 1996 is almost thirty years after the Veteran's June 1967 separation from service.  Moreover, he denied any other complaints in this record, which indicates that he was not experiencing left knee pain at the time.  As discussed above, there is no evidence of left knee pain until 2010.  This contemporaneous treatment record constitutes probative evidence that the Veteran did not have left knee pain and that his right knee pain first had its onset many years after service separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Further, although the Veteran states that he did not seek treatment for knee pain during service due to fear of retaliation or accusations of malingering, he did seek treatment for other conditions including a rash and epigastric pain.  The Board recognizes that these conditions may have been more disabling or severe at the time, or that the Veteran did not want to report knee pain in addition to these other conditions for fear of making a cumulative impression of repeated visits to the clinic on base.  Nevertheless, if the Veteran experienced "constant" knee pain, as he alleges, the fact that he was seen and treated for other conditions and did not once report the knee pain puts into question his assertion that he did not report knee pain solely due to a military culture that discouraged seeking medical treatment. 

Finally, with regard to the Veteran's argument that he did not report knee pain in the June 1967 report of medical history because the questionnaire did not specifically ask about knee pain, he also did not report swollen or painful joints, which would encompass knee pain.  He did report chest pain or pressure, cramps in the legs, and a painful or trick shoulder or elbow.  The Board thus finds it implausible he would not report knee pain in this form either by answering "yes" to the trick or locked knee question, or "yes" to the swollen or painful joints question, or otherwise reporting or having it noted in the physicians' summary at the bottom of the form, if he in fact he had a history of knee pain at this time. 

Thus, because the Veteran's recent assertions conflict with more probative evidence in the form of the STRs and November 1999 VA treatment record showing that he did not have knee problems in service, that his right knee pain first manifested around 1996, and that there is no evidence of left knee pain until 2010, and were made solely within the context of supporting a claim for compensation benefits, the Board does not find it credible that the Veteran had knee pain or problems in service.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Madden, 125 F.3d at 1480 (observing that "lay evidence which is in fundamental conflict with other lay evidence and is, for that reason, found not credible in a given case, is surely suspect."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias[.]").  

The fact that the Veteran first stated that he "believe[d]" he injured his knees during service due to extensive physical training, and only later stated that he had "constant" knee pain in service further weighs against the credibility of his statements on this issue, as explained above.  However, even if the Veteran had not submitted these different statements, the conflicts with the STRs and VA treatment records discussed above are sufficient to find them not credible regarding in-service knee pain.  

The Board has also considered the Veteran's statement that he believes physical training caused injury to his knees.  To the extent he means to suggest that running or other exercises engaging the knees caused injury or wear and tear leading to injury, the Board finds that this statement is too general, conclusory, and speculative to be accorded any weight as evidence of service incurrence of a disease or injury.  Because there is no credible evidence of knee pain or pathology during service or until many years after service, as explained above, the preponderance of the evidence weighs against a finding of injury to the knees during service from physical training.  

Moreover, because the Veteran is a lay person in the field of medicine, his statements are not competent evidence of injury to the knee from physical training, as this is a complex medical determination that cannot be made based on lay observation alone absent any credible evidence of symptoms or pathology that can be perceived through the senses.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Clearly, if there were underlying wear and tear or injury not manifested by any signs or symptoms, and not visible except perhaps through diagnostic imaging studies, then such could not be observed or identified by lay observation.  Indeed, absent evidence of significant, unusual, or substantial impacts to the knees (such as the example of a paratrooper with numerous jumps provided in McLendon), there is no apparent reason why even a medical professional would be able to determine otherwise based on nothing more than the fact that the Veteran, like all or most service members, underwent physical training during active service, and developed arthritis decades thereafter, with no credible evidence of knee problems in the interim.  

The Veteran's statements are outweighed by the normal clinical evaluation of the lower extremities at separation, the fact that he denied a trick or locked knee or joint swelling or pain at separation, and the fact that the credible evidence shows that knee problems did not manifest until decades after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

In light of the above, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303(a).  Specifically, the June 1967 separation examination report and report of medical history, the November 1999 VA treatment record showing an onset of right knee pain around 1996 with no complaints of left knee pain, and the other VA treatment records showing no other evidence of bilateral knee pain until 2010, weigh against the service incurrence element.  See Shedden, 381 F.3d at 1166-67.  As explained above, the Veteran's statements that he injured his knees during service or experienced knee pain during service are not credible.  The fact that the Veteran's right knee pain did not manifest until almost thirty years after separation from service, and that his left knee pain did not first manifest until some time thereafter, also weighs against the nexus element given the long period of time that elapsed between service and the initial onset of these disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  Thus, the criteria for service connection on a direct basis are not satisfied.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 

Because the credible evidence shows that the Veteran's bilateral knee conditions, including osteoarthritis, did not manifest until decades after service, service connection is not established for osteoarthritis as a chronic disease based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for osteoarthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.  

The Board also notes that the Veteran stated that he had constant knee pain for over twenty years of military service, and that he had to do physical training every day to "maintain" while he was in the National Guard.  The Board assumes that the Veteran's reference to over twenty years of service refers to enlistment in the National Guard.  However, service connection may only be established for disease or injury incurred in or aggravated during active service, or during a period of active duty for training, or injury (but not disease) incurred or aggravated during a period of inactive duty for training purposes.  See 38 U.S.C.A. § 101 (2) and (24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2015).  The mere fact that the Veteran allegedly experienced knee pain while enlisted with the National Guard does not indicate that he incurred or aggravated a knee injury or disease during a period of active duty training or inactive duty training, and the Veteran does not state otherwise.  Similarly, the fact that he engaged in physical training on a daily basis to maintain his physical health at this time cannot support a disease or injury incurred during active service, as he was a civilian at these times.  See id.

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral knee disabilities is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral knee disabilities is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


